United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20283
                          Summary Calendar



                       J. MICHAEL BOURGEOIS,

                        Plaintiff-Appellant,

                               versus

    PENSION PLAN FOR THE EMPLOYEES OF SANTA FE INTERNATIONAL
  CORPORATIONS; SANTA FE INVESTMENT SAVINGS AND PROFIT SHARING
                PLAN; GLOBALSANTAFE CORPORATION,

                       Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:02-CV-1316
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     J. Michael Bourgeois appeals the grant of summary judgment in

favor of the defendants, the Pension Plan for the Employees of

Santa Fe International Corporations, Santa Fe Investment Savings

and Profit Sharing Plan, and GlobalSantaFe Corporation in his

Employee Retirement Income Security Act action challenging the

pension plans’ committee’s denial of his request for enhanced

benefits.   Bourgeois argues that there was no valid administrative


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20283
                                  -2-

record before the district court.      Bourgeois does not identify any

document that should have been but was not included in or excluded

from the administrative record, and he makes no argument how this

allegedly inaccurate or incomplete administrative record makes the

district court’s grant of summary judgment error.          Consequently,

this issue is without merit.     See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Bourgeois   argues   that   no   document   was   submitted   to   the

district court that met the requirement that the committee’s action

be set forth in writing and signed by a majority of the members.

Because Bourgeois states that this contention is not part of his

appeal, we do not consider this issue.

     Bourgeois argues that the district court erred in considering

only the claim relating to the period beginning in 1989 and not

considering his claim that he was due benefits for 1974 to 1989 as

well.   However, the district court’s decision makes clear that it

considered Bourgeois’s claims from 1974 forward, and this issue is,

therefore, without merit.

     Finally, Bourgeois argues that the denial of discovery by the

district court was an abuse of discretion because, since the

pension plans were self-administered, there was a real conflict of

interest that could not be fully established without discovery.

Bourgeois did not give the district court any reason why additional

discovery would create a genuine issue of material fact.           See FED.

R. CIV. P. 56(f); see also Anderson v. Liberty Lobby, Inc., 477 U.S.
                           No. 04-20283
                                -3-

242, 248 (1986).   Consequently, the district court’s denial of

discovery was not an abuse of discretion.     See Moore v. Willis

Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000).   The judgment

of the district court is AFFIRMED.